LAW OFFICESLIPPENBERGER, THOMPSON, WELCH, SOROKO & GILBERT LLP, CA 94925(415) 927-5200 FACSIMILE RICHARD S. SOROKO (415) 927-5210 email: rsoroko@LTWS.com SAN FRANCISCO OFFICE (415) 262-1200 April 29, 2010 Securities and Exchange Commissiontreet N.E. Washington, DC 20549 RE: BioTime, Inc. Definitive Proxy Material Ladies/Gentlemen: Enclosed for filing by BioTime, Inc. is a definitive proxy statement and form of proxy. The proxy materials related to BioTime’s annual meeting of shareholders. The shareholders will be asked to vote on the following two matters: (1) the election of directors; and (2) the ratification of the appointment of the company’s independent auditors. BioTime’s annual meeting will be held on June 10, 2010. They plan to mail their proxy material on or around May 6, 2010. Very truly yours, Richard S. Soroko
